Otis, Justice
(concurring in part and dissenting in part).
The subject of this litigation is a soiled, undated sheet of ruled paper containing the following cryptic penciled notations written in the hand of decedent’s sister, Nell Steiger:
“This House and Store to you Nell and Betty or survivor, and 1.00 to Tommy Murphy 1.00 to Jean and rest divided between Nell *407Steiger, and — okeefe children — Donald, Gordon — Geo—Jimmie, Betty — John—House at 305 N. 10 st. Nell and Betty — Key
“Bessie C. Murphy Annie L. Carney Gertrude O’Keefe”
The 'writing contains no clue as to whose property is being described; no intention to make a testamentary disposition is expressed; and nothing suggests which one or whether all three signa-tors intended to be the testatrix. Proponents seek to elevate this document to the dignity of a will designed to dispose of an estate of $220,000.
The wife of a legatee has testified to its valid execution. However, the trial court and an advisory jury have apparently rejected that evidence as unworthy of belief. The majority seem to echo this evaluation by stating there is support in the record for the witness’ impeachment. The fact she remained mute while her husband, the special administrator, conducted a month-long search to determine whether a will had been executed is, to say the least, persuasive proof of the unreliability of her testimony.
The majority charges the trial court with avoiding its factfinding responsibility. This is a characterization from which I respectfully dissent. The Rules of Civil Procedure and our own decisions authorize the court to use the jury exactly as it did. In Wormsbecker v. Donovan Const. Co. 251 Minn. 277, 87 N. W. (2d) 660, the trial court made findings on the basis of the jury’s answers to certain interrogatories. There the court stated (251 Minn. 284, 87 N. W. [2d] 665):
“* * * We can find no cause for complaint on this score. But if anything improper existed in that connection, it is immaterial in view of the fact that the court, in addition to adopting the answers of the advisory jury, also found the same facts on the evidence.”
Again, in Johnson v. Johnson, 256 Minn. 33, 39, 97 N. W. (2d) 279, 284, where the court accepted as its finding the amount of attorneys’ fees determined by an advisory jury, we stated:
*408“* * * Furthermore, the jury acted in an advisory capacity only, and the court was free to accept or reject the verdict as it saw fit.”
Finally, in Hornof v. Klee, 259 Minn. 139, 143, 106 N. W. (2d) 448, 451, we held:
“* * * It was a fact issue; the jury found for the plaintiffs; and the court adopted the verdict in its findings. In our opinion the finding is sustained by the evidence.”
In re Estate of Healy, 243 Minn. 383, 68 N. W. (2d) 401, which predates these three decisions, does not expressly prohibit the trial court from adopting the jury’s verdict in its findings. That case merely requires that the record make clear that the decision is the court’s and not simply the jury’s. The fact the court departed from the wording of the verdict was there found to be evidence of the court’s independent determination. I submit that the instant case is even stronger because of the court’s complete rejection of one of the two verdicts rendered by the jury.
The authorities elsewhere are in accord.
«* * * -phe responsibility for decision still remains with the judge. He must prepare findings of fact and conclusions of law when he uses an advisory jury and his exercise of discretion in accepting or rejecting the verdict of the advisory jury is not subject to review.” (Italics supplied.) 2B Barron & Holtzoff, Federal Practice and Procedure (Rules ed.) § 891, p. 64.
“* * * the verdict is advisory only, that the court may accept it or reject it in its unfettered discretion, * * Id. p. 65.
See, also, Wright, Minnesota Rules, p. 244.
The action of the trial court in the instant case is further supported by the rule suggested in 5 Moore, Federal Practice (2 ed.) § 3910 [3]:
«* * * The trial court may, of course, believe that the advisory verdict represents a correct result and make findings in accordance therewith. And at times unusual circumstances may strongly impel the trial court not to reject the jury’s advice.”
*409These conclusions are based on a number of Federal decisions interpreting Rule 39(c), Federal Rules of Civil Procedure, which is substantially identical with Rule 39.02, Minnesota Rules of Civil Procedure. In Greenwood v. Greenwood (3 Cir.) 234 F. (2d) 276, the court ruled that a motion to set aside an advisory jury’s answers to interrogatories was in effect a motion to amend findings under Rule 52(b), which is equivalent to our Rule 52.02. In so holding the court stated (234 F. [2d] 278):
“* * * Here the court entered judgment ‘on the basis of the answers of the jury to said interrogatories. * * *’ Although a trial court is in no way bound by the answers of an advisory jury, it may adopt the jury’s findings as its own.”
It is quite proper to use an advisory jury “to relieve the conscience of the court,” as the trial court noted, or as Judge Charles Clark said in (American) Lumbermens Mutual Cas. Co. v. Timms & Howard (2 Cir.) 108 F. (2d) 497, 500, “to have its ‘conscience enlightened.’ ”
In its first memorandum the trial court did not indicate it felt bound by the advisory verdict, but, on the contrary, completely rejected the jury’s answer to the second interrogatory. Its acquiescence in the remainder of the verdict, I submit, falls far short of relinquishing judicial responsibility. The court quite sensibly observed that a judge may properly be influenced by the verdict of an intelligent jury and that it would be pointless to impanel one if it were to serve no useful purpose.
Although in their written motions for amended findings and for a new trial appellants made no claim that the court improperly relied on the verdict, the issue was apparently raised at the hearing. For the court thereafter prepared a second memorandum in which it unequivocally indicated in unmistakable language the process by which it reached a decision.
“* * * [T]he court must make its own findings of fact and conclusions of law and is not bound by the findings of any advisory jury that has been impaneled. * * * This court here clearly understood *410that it had a duty to and did make its own findings of fact, and it understood that it was not bound by the findings of the jury, as is illustrated by its failure to follow the jury on its answer to the second interrogatory.
“* * * Assuming for the sake of argument that there had been no advisory jury, then the contentions of the proponent on the one hand and of the objectors on the other hand would have stood in an approximate balance.
“However, an advisory jury was called, and it answered the first interrogatory in a way that left no question but that it found the story told by Gertrude O’Keefe, one of the alleged attesting witnesses, to be untrue. * * *
“The court frankly admits that it gave serious and painstaking consideration to the advice which the jury gave to it in the answer to the first interrogatory. The makers of Rules 39.02 and 52.01 MRCP assuredly must have expected the trial courts to consider such findings of fact and not to arbitrarily ignore them, or the rules would not have provided for such an advisory jury. Accordingly, this court when it drew its findings, and when it drew the order hereto attached, carefully considered all of the evidence received at the trial, the arguments of counsel at the trial and again when these motions were considered, the rules of law as to burden of proof in particular, other applicable rules of law pertinent to such matters and the answers of the jury to the interrogatories submitted to it. It then came to its own conclusions as to what the findings of fact and conclusions of law should be and drew them accordingly.” (Italics supplied.)
In view of the trial court’s unqualified disclaimer of blind reliance on the jury and its obvious independence in rejecting one of the two verdicts, I am at a loss to -understand the reason for the majority’s position that the judge did not perform his duty.
This is a case which has been heard for a full week by an experienced judge and twelve qualified jurors. Sixteen witnesses were called and nearly fifty exhibits introduced. The record covers over 500 pages. All that remains is to secure from the trial court separate findings on matters which it disposed of collectively, reconsidered in *411the light of the rules which are announced in the court’s opinion and with which I am in agreement. Nevertheless, the majority elects to subject the litigants to the further delay and expense of a full-dress rehearing. By denying the judge the opportunity to clarify his decision we intimate, without any foundation, that he is either unwilling or unable to comply with our mandate. Judge Griffin B. Bell of the Fifth Circuit recently considered a similar problem in Aetna Ins. Co. v. Paddock (5 Cir.) 301 F. (2d) 807, 810, and had this to say:
“Appellant confounds the appeal by failing to give proper recognition to the rolé of an advisory jury in an equity case, the rules obtaining to the use that may be made of the jury verdict by the court, and the manner in which exception may be taken to the verdict. Rule 39(c), Fed.R.Civ.P., provides that in actions not triable of right by a jury the court may try any issue with an advisory jury. In an equity matter the court may submit to the advisory jury such issues of fact as it sees fit and may adopt the findings, * * * or disregard its findings, all in the discretion of the court. * * * Some of the findings of the jury may be adopted and others rejected but all findings of the jury must be treated merely as advisory. * * * The remedy where the court has adopted the findings of a fury is not for a new trial but to require the trial court to make independent findings of fact, enter judgment in accordance with those findings, and appeal therefrom.” (Italics supplied.)
I respectfully submit that in view of the exhaustive treatment it has already been accorded, justice demands an expeditious conclusion to this litigation. In my opinion the matter should be remanded for further consideration without requiring a new trial.